—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered May 18, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of seven years to run concurrently with defendant’s sentence upon a judgment rendered October 8, 1997, convicting defendant of robbery in the first degree under the same indictment, unanimously affirmed.
Upon remand from this Court (271 AD2d 258), the trial court reinstated the verdict convicting defendant of robbery in the second degree and imposed sentence on that conviction. Defendant has not established that the interest of justice would be served by dismissal of the second-degree robbery count as a non-inclusory concurrent count of first-degree robbery (see, CPL 470.15 [3] [c]; [6]). Concur — Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.